Title: Maury Latham & Co. to James Madison, 30 May 1829
From: Maury Latham & Co.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Liverpool
                                
                                 30 May 1829
                            
                        
                        Monthly Tobacco ReportPrices of Leaf & Strips  Stock 30 April 1829 Hhds—7,979
                        James River d  d d d  Imported in May 213
                        faded. . . . .  . – 2½ – 2½   8,192
                         ______________ordy sound. . 2¾ @ 3¼ 3¼ @ 3½  Home Trade 307
                        middling. . . 4 @ 4½ 4 @ 4½  Coastwise 15
                        good. . . . . . 4¾ @ 5 4¾ - 5  Ireland 96
                        fine. . . . . . . none 5½   Foreign Export 124 542
                        Kentucky 2½ @ 4  3 ½ @ 5  Stock 30 May 1829 —7,050
                        _______________
                        consisting of 2,245 Va leaf, 4,275 strips, 700 Ky leaf & 430 strips
                        ___________________179 ⅌ Madison @ Virginia
                        20 ⅌ Jefferson @ N. Orleans
                        14 from Ireland
                        213 hhds imported
                        ______________________
                        47 Norway
                        22 Seville
                        1 Africa
                        45 Bourbon
                        2 Nfland
                        1 Labrador
                        2 St. Vincent
                        2 Antigua
                        1 Berbia
                        ___________
                        123 & 1 Salt Man exported this month
                        ____________________________________
                        We cannot notice any material variation in our Tobacco market, though some sales of Strips have recently been made on
                            speculation at a reduction of ¼ @ 3/8 pW; generally however holders will not submit to such terms & therefore we
                            cannot alter our quotations.
                        The entire sales of the month amount to 676 Hhds, of which there have been to theHome Trade 16 V. leaf, 224
                            strips___Ky leaf 103 strips & 2 kds.= 350
                        Ireland........100 V. leaf 30 strips___Ky leaf___ strips &___kds.= 130
                        Export..........80 V. leaf, ___
                            strips 36 Ky leaf___strips &___kds.=116
                        Speculation.___V. leaf, 80
                            strips___ Ky leaf___strips &___kds.= 80
                        The Leaf for Export was very ordinary & sold at 2½ @ 2¾; the Kentucky stem’d principally at 4 c ½, ___the
                            Virginia at 4 5/8 & 4¾, tho’ some sales of the latter were effected as low as 3½ & as high as 5
                            & 5¾.
                        In Flour there has latterly been more doing at 31/ @ 32/- for Virginia in bond & 32/ @ 32/6 for
                            Baltimore, Philada & New York. The enquiry has been altogether from speculators, as the Grain markets are steady
                            & rather disposed to advance a little than otherwise. There is however no change in the average & the
                            duties remain as before—13/8 on Wheat & 8/2 ½ on Flour.
                        Cotton has also begun to assume a better appearance, the good demand we have experienced of late having at
                            last produced an improvement of 1/8 pW this week in the middling & lower classes of all descriptions of American.
                            yours resply.
                        
                            
                                Maury Latham & Co
                            
                        
                    